DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 1, 5, 7, 8, 12, 14, 15, 19 and 20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 12, 14, 15, 19 and 21  of U.S. Patent No. 10,349,120. Although the claims at issue are not identical, they are not patentably distinct from each other because of the difference between a claim in the examined application compared to a claim in the conflicting patent is the limitation: “1) a first graphical user interface configured to initiate a transfer of a first playback queue from the computing device to the playback device, 2) a second graphical user interface configured to initiate a transfer of a second playback queue from the playback device to the computing device, and 3) a third graphical user interface configured to initiate a transfer of one or more of the first and second playback queues between the playback device and the computing device”.
Current application 16/448193
Patent 10,349,120
Claims 1, 8 and 15: A method comprising: determining, by a computing device, that the computing device is within a threshold distance of a playback device; determining, by the  device, the media playback state indicating that the computing device is currently playing media from a playback queue, wherein the playback queue comprises identification of a plurality of media items for playback and media item data for each respective media item of the plurality of media items; and automatically transfer playback of the playback queue to a media application on the playback device in response to concurrently determining that: 1) the computing device is proximate to the playback device based on the computing device being within the threshold distance of the playback device, and 2) the computing device is currently playing media from the playback queue.


Claims 7, 14 and 21: The method of claim 1, further comprising: in response to receiving the user input, obtaining, by the computing device, the second playback queue from the playback device; determining a media item in the second playback queue to playback on the computing device; determining a time offset for continuing playback of the media item; and playing the media item starting at the time offset on the computing device.

Claims 5, 12 and 19: The method of claim 2, further comprising: in response to receiving the user input, transferring, by the computing device, playback of the first playback queue from the computing device to the playback device.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference is that the referenced extant patent appends additional clarifying language to the otherwise identical limitations. Since the referenced extant patent’s claim limitations are narrower than the claim limitation of the instant application, claim 1 of the instant application is anticipated by the copending claim 1.
Status of Claims
3.	Claims 1-20 are pending.
	Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lang (USPPGPubN 20170242653, referred to as Lang).
Regarding claims 1, 8 and 15:
A method comprising: 
Lang teaches determining, by a computing device, that the computing device is within a threshold distance of a playback device, (Lang, computing device 506 may identify the subset of the two or more playback zones as playback zones to perform the media playback command based further on proximity information available to the computing device 506; computing device 506 may identify the subset of the two or more playback zones based on a physical location of the user, [0162]-[0163], Fig. 1)
Lang teaches determining, by the computing device, a media playback state of the computing device, (Lang, computing device 506 may further identify the subset of two or more playback zones that are to perform the media playback command, [0162]-[0163], Fig. 5); and 
Lang teaches in response to determining that: 1) the computing device is proximate to the playback device based on the computing device being within the threshold distance of the playback device, (Lang, determining that 
Lang teaches wherein the playback queue comprises identification of a plurality of media items for playback and media item data for each respective media item of the plurality of media items, (Lang, the graphical representations of audio content in the playback queue region 440 may include track titles, artist names, track lengths/ identification of a plurality of media items, and other relevant information associated with the audio content in the playback queue, [0075], [0079], Fig.4, [0083], [0348]); 
Lang teaches the computing device is currently playing media from a playback queue, automatically transfer playback of the playback queue to a media application on the playback device, (Lang, the device is automatically selected by the system 500; the device may be dynamically selected based on various information such as pairing information/ pairing dependent on location of the device), [0187]; the response device nearest to the NMD may be identified automatically by nearby responses devices and/or the NMD. For example, proximity detection may be performed, [0194], [0205] and automatically selecting a device to play audio based on predetermined criteria, Fig. 11, [0191] wherein represented audio content is selected to be played immediately, [0079] by computing device 508 that is a source of 
Regarding claims 2, 9 and 16:
Lang teaches the method of claim 1, further comprising: receiving, by the computing device, a broadcast signal from the playback device, the broadcast signal comprising a device identifier of the playback device, (Lang, a playback device in the particular playback zone is automatically and/or intelligently identified, based on the identified playback device, [0135]-[0137], Fig. 5, play back device PBD identifier(s), [0527]).
Regarding claims 3, 10 and 17:
Lang teaches the method of claim 2, wherein playback of the playback queue is automatically transferred to the media application on the playback device in further response to recognizing the device identifier of the playback device, (Lang, the device is automatically selected by the system 500; the device may be dynamically selected based on various information such as pairing information/ pairing dependent on location of the device), [0187] wherein computing device 906 may identify in the database, a playback zone in the media playback system based on the identification of the network microphone device, [0155], [0097], [0110]).
Regarding claims 4, 11 and 18:

Regarding claims 5, 12 and 19:
Lang teaches the method of claim 1, wherein playback of the playback queue is automatically transferred to the media application on the playback device in further response to the computing device being in a resting position, (Lang, a playback queue associated with a playback zone is stored in a memory on one or more playback devices in the playback zone on a playback device that is not in the playback zone/resting position or zone group, and/or some other designated device, [0079]).
Regarding claims 6 and 13:
Lang teaches the method of claim 5, further comprising detecting a position and orientation of the computing device using one or more motion sensors, (Lang, teaches configuration parameters of the media playback system include orientation state information for individual PBDs, e.g., whether a particular PBD is standing right side up, upside down, or on its side and a variety of other physical state information such as currently in motion (i.e., being moved), [0346]).
Regarding claims 7, 14 and 20:
Lang teaches the method as recited in claim 1, further comprising, prior to automatically transferring playback of the playback queue to the media application on the playback device: stopping, by the computing device, playback of a currently playing media item; recording, by the computing device, a time offset in the currently playing media item where playback is stopped; and storing, by the computing device, the time offset in corresponding media item data in the playback queue, (Lang, control device 300 for controlling the media playback system may include transport control commands. These commands or intents may be relevant to a media item which is currently being played such as transport commands (e.g., stop, pause, skip, rewind, fast forward, back, volume, etc.), commands related to saving or adding the currently played media item to another playback queue or playlist, [0549], [0444]).
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 22, 2021